Name: 2007/745/EC: Council Decision of 28 September 2007 concerning the signature and provisional application of an Agreement between the European Community and the Swiss Confederation in the audio-visual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007, and a Final Act
 Type: Decision
 Subject Matter: Europe;  communications;  European construction;  international affairs
 Date Published: 2007-11-21

 21.11.2007 EN Official Journal of the European Union L 303/9 COUNCIL DECISION of 28 September 2007 concerning the signature and provisional application of an Agreement between the European Community and the Swiss Confederation in the audio-visual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007, and a Final Act (2007/745/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 150(4) and 157(3), in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Decision No 1718/2006/EC of the European Parliament and of the Council of 15 November 2006 concerning the implementation of a programme of support for the European audio-visual sector (MEDIA 2007) (1), and in particular Article 8 thereof, provides that the programme shall be open to the participation of countries which are parties to the Council of Europe Convention on Transfrontier Television other than EFTA countries party to the EEA Agreement and candidate countries for accession to the European Union, on the basis of supplementary appropriations, in accordance with conditions to be established in agreements between the parties concerned. (2) The Council has authorised the Commission to negotiate, on behalf of the European Community, an Agreement to enable the Swiss Confederation to participate in the MEDIA 2007 Community programme, and a Final Act to the said Agreement. (3) The negotiations were concluded on 2 July 2007 by the initialling of a draft Agreement between the European Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007 (hereinafter referred to as the Agreement), and a Final Act. (4) Article 13 of the Agreement provides that the Agreement shall be applied provisionally as from 1 September 2007. (5) Subject to conclusion at a later date, the Agreement and the Final Act should be signed, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Swiss Confederation in the audio-visual field, establishing the terms and conditions for the participation of the Swiss Confederation in the Community programme MEDIA 2007 (hereinafter referred to as the Agreement), and of the Final Act, is hereby approved on behalf of the Community, subject to the conclusion. The texts of the Agreement and the Final Act are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Final Act on behalf of the European Community, subject to the conclusion. Article 3 The Agreement shall be applied provisionally from 1 September 2007. Article 4 The Commission shall represent the Community in the Joint Committee established by Article 8 of the Agreement. Article 5 The Agreement is related to the seven Agreements with the Swiss Confederation signed on 21 June 1999 and concluded by Council and Commission Decision 2002/309/EC, Euratom of 4 April 2002 (2). The Agreement shall not be extended or renegotiated in accordance with its Article 12 in case the Agreements referred to in the first paragraph of this Article have been terminated. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 September 2007. For the Council The President M. PINHO (1) OJ L 327, 24.11.2006, p. 12. (2) OJ L 114, 30.4.2002, p. 1.